Citation Nr: 0638006	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  02-18 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to an original disability evaluation in excess 
of 30 percent for post-traumatic stress disorder (PTSD) prior 
to December 15, 2003.

2. Entitlement to an original disability evaluation in excess 
of 50 percent for PTSD from December 15, 2003. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran served on active duty from July 1942 to November 
1945.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Columbia, South Carolina, 
Regional Office (RO), which granted service connection for 
PTSD and assigned an initial rating of 30 percent effective 
from January 30, 2002.

The Board remanded this case for additional development in 
December 2003. The agency of original jurisdiction (AOJ) 
completed the requested development and, in an April 2004 
rating decision, assigned a 50 percent rating, effective 
December 15, 2003.

By letter dated in December 2004, the Board notified the 
veteran and his representative that a motion filed in the 
same month by the representative to have the appeal advanced 
on the docket had been granted. 38 U.S.C.A. § 7107(a)(2)(B) 
(West 2002 & Supp. 2005); 38 C.F.R. § 20.900(c) (2005).

Also in December 2004, the Board remanded this case for a 
second time for additional development.  Unfortunately, the 
development requested in this remand was not completed before 
the case was returned to the Board.  Consequently, the Board 
remanded the case for a third time in March 2006.  The 
requested development has now been completed, and the case 
had been returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  Prior to December 15, 2003, the veteran's PTSD was 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
symptoms that include depressed mood, chronic sleep 
impairment, and occasional mild memory loss.  

2.  From December 15, 2003, the veteran's PTSD has been 
productive of occupational and social impairment with reduced 
reliability and productivity due to sleep impairment, 
occasional depression, and one episode of suicidal thoughts 
without plan.  He does not have deficiencies in most of the 
areas of work, school, family relations, judgment, thinking, 
and mood.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for PTSD prior to December 15, 2003 have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Code 9411 (2006). 

2.  The criteria for an initial evaluation in excess of 50 
percent for PTSD from December 15, 2003 have not been met.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.130, Code 
9411. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO. 

In this case, the Appeals Management Center (AMC) provided 
VCAA notice by letter dated in January 2004.  The notice 
included the type of evidence needed to substantiate the 
claims for increased evaluations.  The veteran was also 
informed that VA would obtain service records, VA records, 
and records from other Federal agencies, and that with his 
authorization VA would obtain private medical records on his 
behalf or he could submit the records.  The veteran was 
informed of what evidence or information he was responsible 
for providing.  Finally, the veteran was told to provide any 
evidence in his possession that pertained to the claim.  

As the notice came after the initial adjudication of the 
claim, the timing of the notice did not comply with the 
requirement that it must precede the adjudication.  However 
the timing deficiency was remedied by the AMC's 
readjudication of the claim after sending the proper notice.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In the present appeal, service connection has been granted, 
and the first three Dingess elements are substantiated.  
Further notice in this regard is not required.  The veteran 
was provided with notice of what type of information and 
evidence was needed to substantiate entitlement to a rating, 
but he was not provided with notice of the type of evidence 
necessary to establish an effective date. 

As the Board concludes below that the preponderance of the 
evidence is against the veteran's claims for higher initial 
ratings, any questions as to the appropriate effective date 
to be assigned are rendered moot.  The Dingess Court held 
that once service connection was granted the claim was 
substantiated and further VCAA notice was not required on 
down-stream issues such as the initial rating or effective 
date.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this regard, the veteran has been 
afforded a recent VA examination of his disabilities.  In 
addition, all identified records that are available have been 
obtained.  The veteran's claim has been remanded for 
additional development on three occasions, and all requested 
development has now been completed.  As there is no 
indication of the existence of additional evidence to 
substantiate the claim, the Board concludes that the duty to 
assist provisions of the VCAA have been met. 

Analysis

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006). 

As noted above, this issue involves the veteran's 
dissatisfaction with the initial rating for his disabilities 
assigned following the grant of service connection.  The 
Court has found that there is a distinction between a 
veteran's disagreement with the initial rating assigned 
following a grant of service connection, and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

PTSD is evaluated under the General Rating Formula for Mental 
Disorders.  

Under this formula, a 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought process or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, or memory loss for 
names of close relatives, own occupation or own name.  

The only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating 
Formula for Mental Disorders are total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 
(Fed. Cir. 2004) 

A 70 percent evaluation is merited for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  

The current 30 percent evaluation is merited for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation  normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Code 9411.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

VA treatment records dated from February 2002 to April 2002 
show that the veteran was undergoing treatment for PTSD.  
When first seen in February 2002, his complaints included 
depression, difficulty falling asleep, and nightmares about 
World War II.  He admitted to occasional thoughts that life 
was not worth living, but denied frank suicidal ideation.  He 
endorsed social withdrawal and reported daily flashbacks.  On 
mental status examination in April 2002, his mood was 
dysphoric and he was frequently tearful, but his speech was 
unremarkable, his thought process was linear, he did not have 
any delusions or hallucinations, or any suicidal or homicidal 
ideations.  His insight and judgment were good.  The 
assessment was PTSD, and a Global Assessment of Functioning 
(GAF) score of 55 was assigned.  Records dated two weeks 
later in April 2002 show similar symptoms with a GAF score of 
60.  

The veteran was afforded a VA psychiatric examination in May 
2002.  He reported daily intrusive thoughts of combat.  He 
also experienced nightmares and problems with sleep.  The 
veteran reported frequently looking out the window and 
thinking he saw people pass by when no one was there.  He 
also had some hypervigilance and startle response.  There 
were short term memory problems, intrusive thoughts, and 
avoidance of war related stimuli such as movies.  

The veteran reported difficulties with trust and estrangement 
from others.  He had periodic depression.  The veteran had 
experienced suicidal thoughts in the past and reported that 
he continued to experience suicidal thoughts periodically, 
with the most recent episode being two or three years prior 
to the evaluation.  The veteran had worked as a weaver in 
textiles for 20 years, and he had then run a store for 
another 20 to 25 years.  He had quit work due to a ruptured 
disc.  

On mental status examination, the veteran was alert and 
oriented with normal speech patterns.  His affect was 
blunted.  The veteran's thought process was logical and goal 
directed, and he denied hallucinations and delusions.  His 
judgment was good, and he did not have any current suicidal 
or homicidal ideations.  The diagnosis was PTSD, and his GAF 
score was 61.  The examiner opined that the overall level of 
disability was in the considerable range.  

VA treatment records dated from June 2002 to December 2002 
show that the veteran continued to be treated on a regular 
basis for his PTSD.  His symptoms continued to include 
flashbacks and nightmares, and he did not have suicidal or 
homicidal ideations.  His sleep problems continued but 
improvement was noted on some visits.  The diagnosis 
continued to be PTSD.  His GAF scores included 65 in June 
2002 and again in July 2002, 70 in October 2002, and 65 in 
December 2002.  

Additional VA treatment records dated from January 2003 to 
December 2003 show that the veteran's symptoms continued much 
as before.  His GAF scores were 75 in January 2003, 60 in 
March 2003, June 2003, and August 2003, 55 in October 2003, 
and 60 in November 2003.  

VA treatment records dated December 2003 show that the 
veteran had believed he was getting better, so he had stopped 
taking his medication.  He subsequently became isolative and 
dysphoric, so resumed his medication.  

The veteran admitted chronic suicidal ideation and present 
suicidal thoughts, but denied a plan and intent.  His sleep 
was not good, and he experienced nightmares at least every 
three night.  His mood was dysphoric, he was isolating 
himself, and he experienced daily intrusive thoughts of 
combat.  He was uncomfortable with groups, but spent time 
with his girlfriend and often had lunch with a senior 
citizens group.  He attended a PTSD group but was bothered by 
veterans talking about combat experiences he perceived to be 
less traumatic than his own.  

On mental status examination, the veteran was alert, neatly 
dressed and groomed and had a dysphoric mood.  His speech was 
unremarkable, and his thought process was linear and goal 
directed.  He did not have any delusions or hallucinations.  
There were no homicidal ideations, and his insight and 
judgment were good.  The assessment was PTSD, not doing well, 
and the GAF score was 50.  

VA treatment records dated later in December 2003 show that 
the veteran was sleeping a little better and his mood was 
less dysphoric.  The rest of his symptoms remained similar to 
those shown previously, and the examiner assigned a GAF score 
of 60.  

VA treatment continued from February 2004 to January 2005, 
and the veteran's symptoms continued to be as before.  His 
GAF scores during this period were 60 in February 2004, 65 in 
March 2004, 50 in April 2004, 65 in August 2004, and 55 in 
November 2004.  

The veteran underwent a VA examination in January 2005.  The 
examiner did not have the benefit of the claims folder to 
review in conjunction with his examination.  The veteran said 
that he had run a family business for about 30 years, 
although on some occasions he would close the store because 
of his nerves.  He had also worked for a few years as a 
handyman.  The veteran reported a good relationship with his 
children and grandchildren, and he spent most of his days 
with his girlfriend of several years.  He also played cards 
or had dinner with friends three nights a week, and attended 
church about two or three times a month.  

On mental status examination, the veteran was alert and 
oriented.  His mood was dysphoric and his affect was 
constricted.  The veteran's speech and thought processes were 
normal.  There was no evidence of delusional thought content, 
and the veteran denied any current suicidal or homicidal 
ideations.  His memory was intact, although there was some 
impairment of concentration.  The impression was PTSD and a 
depressive disorder not otherwise specified.  The GAF score 
was 55.  The examiner added that the veteran had moderate to 
considerable symptoms associated with his PTSD, including 
intrusive thoughts, nightmares, sleep problems, concentration 
problems, exaggerated startle response and periods of 
depression.  Social and industrial impairment seemed to be in 
the moderate range, and the examiner opined that the 
veteran's overall level of disability appeared to be in the 
moderate range.  

The veteran was afforded an additional VA examination in May 
2006.  The claims folder was reviewed by the examiner on this 
occasion.  The veteran stated that he recently attempted to 
go off his sleep medication but experienced an increase in 
his symptoms.  He experienced nightmares two or three times a 
week, and would awaken with nightsweats almost every night.  
The veteran had difficulty in initiating and maintaining 
sleep.  He reported becoming more irritable, daily intrusive 
thoughts, tearful episodes when watching news of the war in 
Iraq, and a depressed mood.  The veteran related being 
isolated and withdrawn from others.  He was a widower, but 
had a female friend with whom he spent a lot of time.  He 
tried to work some in the garden.  

On mental status examination, the veteran was appropriately 
dressed and groomed.  He was alert and oriented, and denied a 
history of suicidal and homicidal ideations.  His 
concentration and attention were within normal limits.  The 
veteran's short term memory was somewhat impaired, but his 
long term memory was normal.  His insight and judgment were 
good, and there was no evidence of any thought or perceptual 
disturbance.  The diagnosis was PTSD.  The GAF was 50.  The 
examiner noted that the veteran had recently attempted to go 
off his medication which resulted in an exacerbation.  The 
veteran was currently experiencing a moderate level of 
impairment in social and industrial functioning.  

Prior to December 15, 2003

The records show that the veteran displayed a blunted affect 
and problems with short term memory in May 2002.  He 
experienced some social withdrawal.  The veteran also had 
classic PTSD symptoms such as flashbacks, nightmares, and 
increase startle responses.  However, very little of the 
remaining symptomatology required for a 50 percent evaluation 
was displayed during this period.  The veteran's speech 
patterns were normal, and he did not have any impairment of 
judgment or abstract thinking.  The veteran's memory was 
described as normal on every other occasion he was seen 
during this period.  He did not have any suicidal or 
homicidal ideation from January 2002 to December 2003.  

The veteran's GAF scores ranged from a low of 55 to a high of 
70 during this period.  GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  A score of 
51-60 indicates moderate symptoms, or moderate difficulty in 
social, occupational or school functioning (e.g. flat affect 
and circumstantial speech occasional panic attacks) or 
moderate impairment in social, occupational or occupational 
functioning (e.g. few friends, conflicts with coworkers).  A 
score of 61 to 70 reflects some mild symptoms such as a 
depressed mood or mild insomnia, or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  American Psychiatric Association: Diagnostic 
and Statistical Manual of Mental Disorder (DSM), 32 (4th ed.) 
(1994) (DSM-IV); 38 C.F.R. §§ 4.125, 4.130 (2005).  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

These GAF scores, representing mild to moderate impairment, 
equate roughly to the occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks that 
merits a 30 percent evaluation.  Furthermore, the veteran's 
symptoms during this period included a depressed mood, 
chronic sleep impairment, and mild memory loss, which 
represent the symptomatology of a 30 percent evaluation.  
Therefore, the Board finds that the veteran's symptomatology 
more nearly represents that of the 30 percent evaluation 
currently in effect, and a higher evaluation is not merited 
for this period.  38 C.F.R. §§ 4.7, 4.130, Code 9411.

From December 15, 2003

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).  However, the veteran 
shows few if any of the symptomatology required under the 
rating code for a 70 percent evaluation.  

The evidence shows that the veteran had a good relationship 
with his children, grandchildren, and girlfriend, and that he 
also socialized with friends.  He thus does not have 
deficiencies in the area of family relationships.  His 
judgment, speech and thinking have been normal on every 
examination.  .  He has not attempted schooling and there 
have been no reported deficiencies in this area.

The veteran does have deficiencies in the area of mood, as he 
has periods of depression, and has moderate deficiency in the 
area of work

The GAF scores during the period from December 15, 2003 range 
from a 50 records on that date, to a 65 in March 2004 and 
April 2004.  The most recent GAF score was a 55 in January 
2006.  As noted earlier, a score of 51-60 indicates moderate 
symptoms, or moderate difficulty in social, occupational or 
school functioning.  A GAF score of 41 to 50 signifies 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  

Although GAFs of 50 have recently been reported, the level of 
social and occupational impairment was estimated to be only 
moderate.  38 C.F.R. §§ 4.7, 4.130, Code 9411.  The 
preponderance of the evidence is thus against an evaluation 
in excess of 50 percent.


ORDER

Entitlement to an original disability evaluation in excess of 
30 percent for PTSD prior to December 15, 2003 is denied. 

Entitlement to an original disability evaluation in excess of 
50 percent for PTSD from December 15, 2003 is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


